COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Marinecorp International, Ltd. v. The Chopper Group, LLC
                            and Outlaw Country, LLC

Appellate case number:      01-14-00707-CV

Trial court case number:    2012-23983

Trial court:                80th District Court of Harris County

       The appellate record was originally due in this case on September 29, 2014. On
October 8, 2014, we notified the court reporter, Michelle Tucker, that the reporter’s
record had not been filed and ordered her to file the record by November 7, 2014.
Nevertheless, on October 9, 2014, the reporter filed a motion for an extension of time,
notifying this Court that she could file the record by October 30, 2014 and requesting that
we “grant an extension until that time for filing the record.” We granted the October 9,
2014 motion on October 10, 2014.
        On November 13, 2014, the court reporter filed a second motion requesting an
extension of time, in which she represented that the record could be filed by December
19, 2014. We granted the motion on November 17, 2014, extending the deadline for
filing the reporter’s record to December 19, 2014.
       On January 5, 2015, the court reporter filed a third motion for extension of time.
In the motion, the reporter provides no explanation of the need for an extension but
nevertheless requests an additional extension of time until February 5, 2015, which is 129
days after the original deadline and 189 days after the trial court signed the judgment.
        We deny the motion. See TEX. R. APP. P. 10.5(b)(1)(C) (requiring motions for
extension of time to state facts relied on to reasonably explain need for extension),
35.3(c) (requiring courts to ensure that appellate record is timely filed). We order the
court reporter to file the record within 21 days of the date of this order. If the record is
not filed within 21 days of the date of this order, we may require the court reporter to
appear and show cause why the record has not been filed.
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: January 27, 2015